     Case 2:20-bk-21020-BR   Doc 104 Filed 02/12/21 Entered 02/12/21 22:17:20   Desc
                              Main Document    Page 1 of 15


 1   LEONARD PEÑA (State Bar No. 192898)
     lpena@penalaw.com
 2
     PEÑA & SOMA, APC
 3   402 South Marengo Ave., Suite B
     Pasadena, California 91101
 4   Telephone (626) 396-4000
     Facsimile (626) 270-4864
 5

 6
     Attorneys for Robert Girardi
 7   Temporary Conservator of the Person and
     Of the Estate of Debtor,
 8
     Thomas Vincent Girardi
 9

10                       UNITED STATES BANKRUPTCY COURT

11                       CENTRAL DISTRICT OF CALIFORNIA

12                              LOS ANGELES DIVISION

13

14   In re:                                )     Case No. 2:20-bk-21020 BR
                                           )
15
     THOMAS VINCENT GIRARDI,               )     Chapter 7
16                                         )
                     Debtor.               )     ROBERT GIRARDI’S OPPOSITION TO
17                                         )     MOTION OF CHAPTER 7 TRUSTEE FOR
                                           )     ORDER COMPELLING TURNOVER OF
18
                                           )     REAL PROPERTY; DECLARATION OF
19                                         )     ROBERT GIRARDI
                                           )
20                                         )
                                           )     DATE: February 23, 2021
21
                                           )     TIME: 10:00 A.M.
22                                         )     PLACE: 1668
                                           )            255 E. Temple Street
23                                         )            Los Angeles, CA 90012
24
           Robert Girardi Temporary Conservator of the Person and Of
25
     the Estate of Debtor Thomas Vincent Girardi (“Girardi”) hereby
26
     submits his Opposition To Motion Of Chapter 7 Trustee For Order
27
     Compelling Turnover Of Real Property (“Opposition”).
28
     / / /



                                           -1-
     Case 2:20-bk-21020-BR   Doc 104 Filed 02/12/21 Entered 02/12/21 22:17:20   Desc
                              Main Document    Page 2 of 15


 1         Girardi was appointed the Debtor’s conservator merely 10
 2   days ago and during that time has had to familiarize himself
 3   with all aspects of the Debtor’s professional and private life.
 4         Girardi only opposes the Chapter 7 Trustee’s (“Trustee”)
 5   motion to the extent that it seeks to evict the Debtor
 6   immediately from his home of over 20 years.           Girardi understands
 7   the Trustee’s obligations and duties and is prepared to fully
 8   cooperate with the Trustee.
 9         Girardi is prepared to allow the Trustee and his
10   professionals access to the property on February 19, 2020 and
11   any day thereafter upon reasonable notice.
12         As fully described in the attached Declaration of Robert
13   Girardi, he was thrust almost overnight in the position of
14   administering every aspect of the Debtor’s life.            This includes
15   not only ensuring his necessities are provided for but also
16   consulting with legal professionals regarding the Debtor’s
17   bankruptcy, divorce, probate and related matters.
18

19

20   DATED:   February 12, 2021                  PEÑA & SOMA, APC
21
                                         By _______________________________
22                                            LEONARD PEÑA
                                              Attorneys for Robert Girardi
23                                            Temporary Conservator of the
                                              Person and Of the Estate of
24
                                              Debtor Thomas Vincent Girardi
25

26

27

28




                                           -2-
     Case 2:20-bk-21020-BR    Doc 104 Filed 02/12/21 Entered 02/12/21 22:17:20   Desc
                               Main Document    Page 3 of 15


 1                           DECLARATION OF ROBERT GIRARDI
 2         I, Robert Girardi, declare as follows:
 3         1.    I am over the age of 18 and have personal knowledge of
 4   the facts and information set forth herein.
 5         2.    I am Thomas V. Girardi’s brother.
 6         3.    On February 2, 2021, the Honorable Daniel Juarez of
 7   the Superior Court of California, County of Los Angeles
 8   appointed me my brother’s conservator and on the same day issued
 9   Letters of Temporary Conservator of person and estate
10   authorizing me to act on my brother’s behalf to both provide for
11   his care, maintenance, and support and also to protect his
12   property from loss or injury.         True and correct copies of the
13   order and letters of conservatorship are attached hereto as
14   Exhibit “1”.
15         4.    My brother presently needs me to make all decisions
16   related to this bankruptcy case, all legal matters in which he
17   is presently involved, and also to make all decisions related to
18   his personal matters, such as health decisions.
19         5.    My appointment as my brother’s conservator also
20   authorized me to hire counsel or other professionals to protect
21   him and his interests, thus on February 7, 2021 I formerly
22   engaged Leonard Peña to assist me in representing my brother’s
23   interests in this case as well as other related proceedings for
24   Girardi Keese.
25         6.    In the ten days since my appointment I have endeavored
26   to learn as much as possible regarding my brother’s professional
27   and personal life.       This, however, has been difficult because of
28   the broad spectrum of legal problems my brother faces and his




                                            -3-
     Case 2:20-bk-21020-BR   Doc 104 Filed 02/12/21 Entered 02/12/21 22:17:20   Desc
                              Main Document    Page 4 of 15


 1   limited ability to help me understand the nature and extent of
 2   his legal challenges.
 3         7.    I engaged a group of legal professionals that will be
 4   able to guide me to make decisions that are in my brother’s best
 5   interest.
 6         8.    I spent many hours during the last 10 days calling
 7   financial institutions, government agencies and related entities
 8   in an effort to gain an understanding of my brother’s assets,
 9   liabilities and other mundane yet important matters such as the
10   status of the utilities at his home, his social security
11   benefits and the status of his medical benefits.
12         9.    In addition to the foregoing, immediately upon my
13   appointment as my brother’s conservator, I became responsible
14   for managing all his daily needs and necessities.            Caring for my
15   brother, in addition to addressing all his legal problems has
16   become a second job for me, which I happily accepted.
17         10.   This process has been particularly difficult because
18   in addition to all my responsibilities as my brother’s
19   conservator I maintain a fulltime job.
20         11.   In addition to my efforts to help my brother, I have
21   hired or planned for persons to assist my brother or accompany
22   him when I cannot.      Furthermore, my brother’s current medical
23   condition has required me to take him to numerous medical
24   appointments as he is unable to drive himself.
25         12.   As of February 19, 2021, and thereafter, I am prepared
26   to give the Trustee and others he may choose access to my
27   brother’s home.     I only request that the Trustee provide my
28




                                           -4-
     Case 2:20-bk-21020-BR    Doc 104 Filed 02/12/21 Entered 02/12/21 22:17:20   Desc
                               Main Document    Page 5 of 15


 1   counsel with at least 48-hour notice of any visit as I work
 2   fulltime and need to reschedule my work schedule.
 3         13.   My bankruptcy counsel has explained to me the Chapter
 4   7 process as well as the Chapter 7 Trustee’s role and duties in
 5   my brother’s case.
 6         14.   I am prepared to cooperate in all ways that are in my
 7   control on my brother’s behalf including giving the Trustee
 8   access to inspect my brother’s home.
 9         15.   I understand that my brother’s home may ultimately
10   need to be sold.        In this regard, I am making plans for him to
11   have a place to live should his home be sold.            Although
12   presently he has no place to live that is familiar to him and
13   near his medical professionals.
14         16.   As I am prepared to give the Trustee reasonable yet
15   unfettered access to my brother’s home, I do not believe that
16   immediately removing my brother from his home is justified.
17   Particularly, when it appears that the home is over encumbered.
18         17.   Any brief delay in giving the Trustee access to the
19   home was merely because I was not appointed my brother’s
20   conservator until February 2, 2021 and until my appointment no
21   one had authority to act on my brother’s behalf.
22         18.   Furthermore, most of if not all the last 10 days I
23   have spent trying to understand, ascertain and seek counsel
24   regarding all the personal and professional issues my brother is
25   facing.
26         19.   This has been one of the most, if not, the most trying
27   times in my life, being entrusted with making decisions
28




                                            -5-
Case 2:20-bk-21020-BR   Doc 104 Filed 02/12/21 Entered 02/12/21 22:17:20   Desc
                         Main Document    Page 6 of 15
Case 2:20-bk-21020-BR   Doc 104 Filed 02/12/21 Entered 02/12/21 22:17:20   Desc
                         Main Document    Page 7 of 15
Case 2:20-bk-21020-BR   Doc 104 Filed 02/12/21 Entered 02/12/21 22:17:20   Desc
                         Main Document    Page 8 of 15
Case 2:20-bk-21020-BR   Doc 104 Filed 02/12/21 Entered 02/12/21 22:17:20   Desc
                         Main Document    Page 9 of 15
Case 2:20-bk-21020-BR   Doc 104 Filed 02/12/21 Entered 02/12/21 22:17:20   Desc
                        Main Document     Page 10 of 15
Case 2:20-bk-21020-BR   Doc 104 Filed 02/12/21 Entered 02/12/21 22:17:20   Desc
                        Main Document     Page 11 of 15
Case 2:20-bk-21020-BR   Doc 104 Filed 02/12/21 Entered 02/12/21 22:17:20   Desc
                        Main Document     Page 12 of 15
Case 2:20-bk-21020-BR   Doc 104 Filed 02/12/21 Entered 02/12/21 22:17:20   Desc
                        Main Document     Page 13 of 15
Case 2:20-bk-21020-BR   Doc 104 Filed 02/12/21 Entered 02/12/21 22:17:20   Desc
                        Main Document     Page 14 of 15
Case 2:20-bk-21020-BR   Doc 104 Filed 02/12/21 Entered 02/12/21 22:17:20   Desc
                        Main Document     Page 15 of 15
